 1   JENNY L. FOLEY, Ph.D., ESQ.
     Nevada Bar No. 9017
 2   E-mail: jfoley@hkm.com
 3   MARTA D. KURSHUMOVA, ESQ.
     Nevada Bar No. 14728
 4   E-mail: mkurshumova@hkm.com
     HKM EMPLOYMENT ATTORNEYS LLP
 5   1785 East Sahara, Suite 300
     Las Vegas, Nevada 89104
 6
     Tel: (702) 625-3893
 7   Fax: (702) 625-3893
     E-mail: jfoley@hkm.com
 8   Attorneys for Plaintiffs
 9                        IN THE UNITED STATES DISTRICT COURT
                                   DISTRICT OF NEVADA
10
11
     LAQUASHA SMITH, An Individual         )
12                                         )
                         Plaintiff,        ) CASE NO. 2:18-cv-02312
13                                         )
14            vs.                          )
                                           )
15   WORLDWIDE FLIGHT SERVICES, INC., )
     a Foreign Corporation, DOES I -X; and )
16   ROE CORPORATIONS I -X.                )
                                           )
17
                                           )
18                       Defendants.       )
                                           )
19
                 STIPULATION AND ORDER TO DISMISS WITH PREJUDICE
20
21          IT IS HEREBY STIPULATED AND AGREED by and between Plaintiff LAQUASHA

22   SMITH and Defendant WORLDWIDE FLIGHT SERVICES, INC., by and through their
23   respective counsel, that LAQUASHA SMITH’s complaint against DEFENDANTS be
24
     dismissed with prejudice, each party to bear their own attorneys’ fees and costs.
25
     ///
26
     ///
27
28   ///

                                               Page 1 of 2
 1   IT IS SO STIPULATED:
 2   Dated this 2nd day of April, 2019.                Dated this 2nd day of April, 2019.
 3
     HKM Employment Attorneys LLP                      Howard & Howard Law
 4
            /s/ Jenny L. Foley                         /s/ Ryan A. Ellis
 5
     Jenny L. Foley, Ph.D., Esq.                       Ryan A. Ellis, Esq.
 6   Nevada Bar No. 9017                               Nevada Bar No. 12199
     1785 East Sahara Ave., Suite 300                  3800 Howard Hughes Parkway, Ste. 1000
 7   Las Vegas, Nevada 89104                           Las Vegas, Nevada 89169
     Attorney for Plaintiff                            Attorney for Defendants
 8
 9
10
11
12
13
14
15
16
17
18                                            ORDER
19
     IT IS SO ORDERED:
20
21          DATED this      4th     day of    April                   2019.

22
23                                              _______________________________
24                                              UNITED STATES DISTRICT JUDGE

25
26
27
28
                                             Page 2 of 2
